Me. Justice Figuekas,
after making the above statement of facts, delivered the opinion of the court.
The findings of fact and conclusions of law contained in the order appealed from are accepted, and in view of the legal provisions therein cited, and articles 872 of the Law of Civil Procedure, and 63 of General Order No. 118, we adjudge that we should affirm and do affirm the order made on March 20, 1903 by the District Court of San Juan, with costs against appellant.
Chief Justice Quinones, and Justices Sulzbacher, and MacLeary concurred.
Mr. Justice Hernández, did not sit at'the hearing of this case.